Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered April 5, 2001, convicting him of attempted aggravated assault upon a police officer (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Three police officers testified that when they confronted the defendant and identified themselves, he responded by shooting a firearm repeatedly in their direction. This evidence provided a sufficient factual basis for the jury verdict finding the defendant guilty of three counts of attempted aggravated assault upon a police officer (see People v Clark, 191 AD2d 576, 577 [1993]; People v *368Smith, 162 AD2d 736 [1990]). Inconsistencies regarding the location and source of shell casings that fell during the gun battle were placed before the trier of fact and resolved in the prosecution’s favor (see People v Clark, supra).
The imposition of consecutive sentences was a proper exercise of the Supreme Court’s discretion (see People v Day, 73 NY2d 208, 212 [1989]; People v Brathwaite, 63 NY2d 839, 843 [1984]; People v Clark, supra). Furthermore, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The remaining contentions raised in the defendant’s supplemental pro se brief are without merit. Ritter, J.P., Goldstein, Mastro and Fisher, JJ., concur.